Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 116 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim limitation “workspace configured to”, “isolated computing environment configured to” , “multi-user interactive software application is configured to”(Claim 2 and Claim 3), “host-based firewall is configured to” (Claim 5 and Claim 6) , “ trusted applications are configured to”(Claim 7), invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	The Diebold Nixdorf v. ITC case illustrates the black box implementation of the structure is not sufficient to overcome the 35 USC §112(f). The case involved an cheque standby unit being understood to be not sufficiently described to have structure in the disclosure and a black box disclosure of this unit in the drawings was deemed insufficient.



II.    DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH

B.    Computer-Implemented Means-Plus-Function Limitations
	
	The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SICE : A Hardware-Level Strongly Isolated Computing Environment for x86 Multi-core Platforms to Azab  in view of US Patent 8566398 to Barnier.

Regarding Claim 1, 9,  Azab discloses a host computer system comprising a processor and memory, the processor configured to: implement a workspace, wherein the workspace is configured to enable operation of a first set of one or more applications or processes via a first memory space(Fig. 1 item Protected Memory SMRAM); implement an isolated computing environment, the isolated computing environment being configured to enable operation of a second set of one or more applications or processes via a second memory space, wherein the second set of one or more applications or processes comprises a multi-user interactive software application(Fig. 1 item Isolated Environment) ; isolate the isolated computing environment from the workspace using an internal isolation firewall(Fig. 1 Security Manager);  authenticate the isolated computing environment with an authentication device(4.3 Attestation and Secure Communication, attesting to integrity of isolated workload); and send data to an untrusted destination from the multi-user interactive software application via a proxy device when , the isolated computing environment has been authenticated(5.1. Preparing and Initializing the VM).



It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Azab  invention of a secure execution in isolated environment to include multi-user interactive software in order to provide for collaboration as taught in Barnier see Col 5 Ln 18-43.

	
Regarding Claim  2, 10,  Azab does not disclose the multi-interactive software. However, Barnier discloses The system of claim 1, wherein the multi-user interactive software application is configured to allow a remote machine to control one or more of the second set of one or more applications or processes running in the isolated computing environment, wherein controlling the one or more application or process comprises at least one of viewing, interacting with, modifying, uploading data to, or downloading data from the application or process(Col 5 Ln 18-43, the collaborate the emails, documentations and exchanges).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Azab  invention of a secure execution in isolated environment to include multi-user interactive software in order to provide for collaboration as taught in Barnier see Col 5 Ln 18-43.

Regarding Claim 3, 11, Azab does not disclose the multi-user interactive software. However, Barnier discloses  The system of claim 1, wherein the multi-user interactive software application is configured to allow a remote device to control one or more of a pointer device, a keyboard input, or a display of the host computer system(Col 3 Ln 1-11, the plurality of participants participating in workgroup application).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Azab  invention of generating an multi-tenant container to include multi-user interactive software in order to provide for enterprise software for conferencing and resources as taught in Barton see Fig. 23 item “Construct the application specific tunnel…”

Regarding Claim  4, 12,  Azab discloses the host computer system is connected to a network, the network corresponding to one or more of a local area network (LAN), a wide area network (WAN), a cellular network, a Wi-Fi network, a digital subscribers line (DSL) network, a cloud computing network, a data center, or a satellite network(1. Introduction, hardware, BIOS and cloud service provider).  

Regarding Claim  5, 13,  Azab discloses the processor is further configured to implement a host- based firewall, the host based-firewall being configured to isolate the host computer system from communicating with one or more other devices on the network(1.3 SICE Overview, the isolated workload).  

Regarding Claim  6, 14,  Azab discloses the host-based firewall is configured to block incoming communications from the network that are sent to the workspace(1.3 SICE overview, the isolation between environments).  

Regarding Claim  7, 15,  Azab discloses the processor is further configured to run one or more trusted applications in the first memory space, and wherein the trusted applications are configured to communicate with one or more trusted machines via the network(1.3 SICE Overview, the communication channel with multi-core systems).  

Regarding Claim  8, 16,  Azab discloses the internal isolation firewall is further configured to prompt a user of the host computer system to allow communication between the first memory space and the second memory space(1.3 SICE Overview, the memory range communications with VMs).  


	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov